Citation Nr: 1012515	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-00 085A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond September 16, 2004.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel










INTRODUCTION

The Veteran served on active duty from August 5, 1985 to 
September 15, 1994.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 determination issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St Louis, Missouri.  The case was certified to the 
Board from the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  Ten years from the date of the Veteran's separation from 
active service was September 2004; therefore, the Veteran's 
basic delimiting period for receiving Chapter 30 educational 
benefits has expired.

2.  The record does not establish that the Veteran was 
prevented from initiating/completing a chosen program of 
education within the otherwise applicable eligibility period 
because of physical and mental disabilities that did not 
result from his willful misconduct.


CONCLUSION OF LAW

An extension of the September 16, 2004 delimiting date for 
Chapter 30, Title 38, United States Code, educational 
assistance benefits is not warranted.  38 U.S.C.A. § 3031 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7050, 21.7051 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

However, in a case such as this, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim)); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Veteran served on active duty from August 5, 1985 to 
September 15, 1994.  In June 1995, he submitted an 
application for VA educational assistance benefits.  In a 
July 1995 determination, he was awarded entitlement to 
educational assistance benefits under Chapter 30.  

VA law and regulations provide a 10-year period of 
eligibility during which an individual may be entitled to 
educational assistance benefits; that period begins on the 
date of the Veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  Thus, the 
Veteran's 10-year period of eligibility ended as of 
September 16, 2004, which was 10 years after he was 
discharged from service.  




38 U.S.C.A. § 3031(d).  As such, the Veteran's delimiting 
date for use of Chapter 30 benefits has expired.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that a 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental 
disability that did not result from a veteran's willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a) (2). 

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which a veteran's original period of 
eligibility ended; or (2) one year from the date on which a 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a chosen program of 
education.  38 C.F.R. § 21.1033(c).

In this case, the record does not establish nor does the 
Veteran assert that he was prevented from 
initiating/completing a chosen program of education within 
the otherwise applicable eligibility period because of 
physical and mental disabilities that did not result from 
his willful misconduct.  Accordingly, an extension of the 
September 16, 2004 delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits is not 
warranted.  

While the Board is sympathetic towards the Veteran's desire 
to use Chapter 30 educational assistance benefits, the Board 
it is bound by the law, and its decision is dictated by the 
relevant statute and regulations.  In addition, the Board is 
without authority to grant benefits simply because it might 
perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board also observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury that has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond September 16, 2004, 
is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


